Citation Nr: 9901435	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  97-34 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for traumatic neuritis 
secondary to spinal anesthesia, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and veterans niece


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1980 to January 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1996 rating decision by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A Notice of Disagreement was received in 
January 1997, and a statement of the case was issued that 
same month. A substantive appeal was received in December 
1997.


FINDING OF FACT

The veterans service-connected traumatic neuritis secondary 
to spinal anesthesia is manifested by complaints of constant 
low back pain with radiation into the left lower extremity, 
but with no marked muscular atrophy.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 40 
percent for the veterans service-connected traumatic 
neuritis secondary to spinal anesthesia have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including Codes 8520, 8620 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that he has suffered an increase in the 
severity of his service-connected disability.  When a veteran 
is seeking an increased rating, such an assertion of an 
increase in severity is sufficient to render the increased 
rating claim well grounded.  Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992).  Once a veteran has presented a 
well-grounded claim, VA has a duty to assist him in 
developing facts that are pertinent to the claim.  See 
38 U.S.C.A. § 5107(a).  The Board finds that all relevant 
facts have been properly developed, and that all evidence 
necessary for an equitable resolution of the issues on appeal 
has been obtained.  Therefore, no further assistance to the 
veteran with the development of the evidence is required.

By decision dated March 1981, the RO established service 
connection for disability described for rating purposes as 
traumatic neuritis secondary to spinal anesthesia.  This 
award was based on service medical records which showed that 
the veteran developed left leg symptomatology after 
undergoing a surgical procedure which included spinal 
anesthesia.  A 20 percent evaluation was assigned. 

VA medical records dated in the 1990s show repeated 
complaints of low back pain radiating into the lower 
extremities.  A February 1994 x-ray was interpreted as 
showing a normal lumbar spine.  A February 1995 outpatient 
record documents treatment for low back complaints.  The 
veteran reported that his back gave out two weeks before.  
Lumbosacral tenderness was reported.  An August 1995 clinical 
entry shows that the veteran was able to toe and heel walk.  
Slight tenderness at L2-3 was reported, but no loss of range 
of motion of the spine was noted.  Outpatient records 
document ongoing treatment, including physical therapy and 
spinal injections.  A September 1996 radiological study was 
interpreted as showing a normal lumbosacral spine.

In conjunction with his increased rating claim, the veteran 
was afforded a VA neurological examination in October 1996.  
The examiner noted that history indicated that the veteran 
underwent spinal anesthesia in 1980 for a diagnosis of 
testicular torsion.  The veteran reported continued constant 
back pain which would radiate down the back of his leg in 
sciatic distribution to the left knee.  The veteran was 
ambulant with one cane and reportedly could walk about half a 
block, stand for 10 to 20 minutes, sit for 10 to 15 minutes 
and lift and carry only 10 pounds.  The strength in his legs 
was reported to be good, but the veteran complained of 
numbness in the left leg.

The examiner further noted that the veteran walked with a 
cane and that no Rombergs sign was present.  All muscle 
groups exhibited normal strength and tone and coordination 
were intact.  The right calf measured 14.5 inches while the 
left calf measured 14 inches.  Reflexes were symmetric, both 
plantars were flexor and sensory examination was intact.

A MRI done with the examination showed small-herniated 
nucleus pulposus at L3-L4 and L4-L5.  The examiner ultimately 
diagnosed the veteran with herniated nucleus pulposus at L3-4 
and L4-5 with history of sciatica.  EMG and NCV studies of 
both lower extremities were reported to be normal. 

Disability ratings are determined by evaluating the extent to 
which the veterans service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.312, 4.20, 4.114.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  In order to evaluate the level of disability 
and any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, 
where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet.App. 55 
(1994).

The veterans disability is currently evaluated at 40 percent 
disabling under 38 U.S.C.A. § 4.124a, Diagnostic Codes 8520, 
8620 dealing with the sciatic nerve.  A 40 percent rating is 
for application for incomplete paralysis when moderately 
severe.  A 60 percent rating is warranted where the 
disability is severe, with marked muscular atrophy.

While the veterans service connected disability causes the 
veteran ongoing pain, there is no clinical evidence of the 
marked atrophy necessary for a 60 percent rating.  The VA 
examination showed that there was only ½ inch atrophy of the 
left calf.  The Board is unable to view this as evidence of 
marked atrophy so as to allow for a higher rating under 
Diagnostic Codes 8520, 8620.  

The Board notes here that the veterans disability also 
appears to be manifested by low back symptoms.  While not 
entirely clear, it appears that the veteran may also suffer 
from disc problems in addition to his service-connected 
disability.  However, assuming for the sake of argument (but 
not conceding) that all demonstrated symptomatology is 
attributable to the service-connected disability, the 
preponderance of the evidence is still against assignment of 
a rating in excess of 40 percent under any other Diagnostic 
Codes.  Under Diagnostic Codes 5292 and 5295 for limitation 
of motion of the lumbar spine and lumbosacral strain, the 
highest available rating is 40 percent.  While a 60 percent 
rating is provided for under Diagnostic code 5293 for 
intervertebral disc syndrome, the evidence in the present 
case does not show symptoms which support a finding of 
pronounced disability.  While the veteran does suffer low 
back pain with radiation to the lower extremity, there is no 
persuasive evidence of demonstrable muscle spasm or absent 
ankle jerk.  At the time of the October 1996 VA examination, 
the examiner also noted that strength, tone and coordination 
of all muscle groups were intact.  Further, subsequent VA 
outpatient reports dated in 1997 appear to show some 
improvement, although ongoing treatment is needed. 

In reviewing the veterans claim, the Board has considered 
the provisions of 38 C.F.R. §§ 4.40, 4.45.  To the extent 
that these provisions are applicable to the Diagnostic Codes 
considered in this case, there is no objective evidence of 
additional functional loss due to pain, incoordination on 
use, weakness or fatigue beyond that already contemplated by 
the schedular diagnostic criteria.  As such, the Board is 
unable to find a basis for assigning a rating in excess of 40 
percent under these regulatory provisions.  See Deluca v. 
Brown, 8 Vet. App. 202 (1995)

Moreover, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations have been 
considered but the record does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards.  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that there has been no showing by the veteran 
that this service connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  He has not been hospitalized for this 
injury.  Although he has missed some work due to treatment 
received for his back, no marked interference with employment 
has been shown.  Under these circumstances, the Board finds 
that the circumstances of this case do not render impractical 
the application of the regular rating schedule standards.  In 
the absence of such factors, the Board finds that criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

In closing, the Board recognizes the veterans statements as 
well as the testimony offered by the veteran and his niece at 
an RO hearing.  The Board does not doubt the sincerity of the 
veterans contentions and acknowledges the severity of his 
service-connected disability.  However, the preponderance of 
the evidence is against a finding that the criteria for a 
rating in excess of 10 percent have been met at this time.  
The veteran may always advance another claim for an increased 
rating should the severity of his service-connected 
disability increase in the future.  The Board has considered 
the provisions of 38 U.S.C.A. § 5107(b) as mandated by 
statute and as specifically requested by the veterans 
representative.  However, the positive evidence is not in 
such a state of equipoise with the negative evidence so as to 
otherwise provide a basis for favorable resolution of the 
veterans appeal.  


ORDER

Entitlement to a rating in excess of 40 percent for the 
veterans service-connected traumatic neuritis secondary to 
spinal anesthesia is not warranted.  The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
